DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 8/31/22, Claims 1, 3 are amended, claims 2, 13-25 are canceled, claims 26-33 are added.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 26-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axelson et al. (US. 20140257293).
Axelson discloses a tool for preparing a portion of a bone capable for receiving a portion of an implant configured for installation into the portion of bone, comprising: a preparing implement (a cutting tool, paragraph 76, 85, 132) configured to process the portion of the bone fig. 44a; and a motive system (robot, paragraph 80) , coupled to said preparing implement, configured to operate said preparing implement to form a first contoured pattern 2720, fig. 44a within the portion of bone, said first contoured pattern including a first set of alternating protruding elements and indentation elements fig. 44a, wherein the portion of the implant can includes a second contoured pattern complementary to said first contoured pattern, said second contoured pattern can including a second set of alternating protruding elements and indentation elements complementary to said first set, wherein said contoured patterns can be produced from a template pattern used in a production of both said first contoured pattern and said second contoured pattern, wherein said template pattern can be derived from an imaging system rendering an installation site of said implant with said bone prior to production of said contoured patterns, wherein said patterns can match, wherein said first contoured pattern can be produced prior to said second contoured pattern, wherein said second contoured pattern can be produced prior to said first contoured pattern, wherein said contours can be collectively configured to resist lateral shifting when the portions are engaged with said patterns complemented, wherein said complementary contours can interlock each other when said portions are juxtaposed with each other, wherein said preparing implement is capable to process the portion of the implant and wherein said motive system is additionally configured to operate said preparing implement to form said second contoured pattern within the portion of the implant, wherein said preparing implement includes a burr (paragraph 132), a constraint (paragraph 80) coupled to said preparing implement, configured to predefine a set of bone regions for the portion of bone and further configured to monitor a relative location of said preparing implement relative to a particular portion of the portion of bone to be processed by said preparing implement (paragraph 80), wherein it is known that said constraint provides a realtime feedback signal during processing regarding a desirability of processing said particular portion of the portion of bone and wherein said desirability is configured to produce said first contoured pattern (as proved on paragraphs 91, 102-103 of US. Publication 20150182343) wherein it is also known that said constraint includes a haptic robotic system and wherein said realtime feedback signal includes a realtime tactile cue that varies responsive to said particular portion, wherein said set of bone regions includes a first subset of desirable bone regions to be processed (as proved in paragraphs 103, 108 of US. Publication 20150182343), wherein it is also known that said realtime feedback signal limits processing of said particular portion when said particular portion is not part of said first subset of desirable bone regions to be processed, wherein said constraint includes a haptic robotic system and wherein said realtime feedback signal includes a realtime tactile cue that varies responsive to said particular portion (as proved in paragraphs 91, 102-103, 108 of US. Publication 20150182343), wherein it is also known that said constraint includes a haptic robotic system and wherein said realtime feedback signal includes a realtime tactile cue that varies responsive to said particular portion (as proved in paragraphs 91, 102-103, 108 of US. Publication 20150182343),wherein said second contoured pattern can be pre-manufactured prior to a formation of said first contoured pattern, wherein said second contoured pattern can be post-manufactured after a formation of said first contoured pattern.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Axelson does not appear to teach production of a complementary interface between mating surfaces of the bone and implant. 
	Examiner agrees; however, the first contoured pattern is capable to be complementary to a second contoured pattern of an implant since it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, the implant is not positively recited in the claim, therefore, the first contoured pattern is capable to be complementary to a second contoured pattern of an implant

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775